Filed with the Securities and Exchange Commission on November 29, 2011 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 392 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 394 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York10022 It is proposed that this filing will become effective immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) X 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 392 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed to re-designate the Chase Growth Fund’s Substantial Investor Class shares as Institutional Class shares and to add new Institutional Class shares for the Chase Mid-Cap Growth Fund. Table of Contents - Prospectus Subject to Completion—Dated November 29, 2011 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Chase Growth Fund Ticker Symbol Class N CHASX Institutional Class CHAIX Chase Mid-Cap Growth Fund Ticker Symbol Class N CHAMX Institutional Class [] www.chasegrowthfunds.com PROSPECTUS January 28, 2012 Table of Contents Summary Section 2 Chase Growth Fund 2 Chase Mid-Cap Growth Fund 5 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings 10 Management 12 Shareholder Information 13 How to Invest 13 Shareholder Communications 21 Distributions and Taxes 22 Index Descriptions 23 Financial Highlights 24 Privacy Notice PN-1 For More Information Back Cover The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. SUMMARY SECTION Chase Growth Fund (the “Growth Fund” or “Fund”) Investment Objective The Growth Fund’s investment objective is to achieve the growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Growth Fund. Class N Institutional Class(2) Shareholder Fees (fees paid directly from your investment) Redemption Fees (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Other Expenses (includes Shareholder Servicing Plan Fees) 0.49% 0.24% Shareholder Servicing Plan Fees 0.25% 0.00% Total Annual Fund Operating Expenses(1) 1.24% 0.99% (1) Total Annual Fund Operating Expenses for the Growth Fund do not correlate to the Ratio of Expenses to Average Net Assets in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include the 0.01% attributed to acquired fund fees and expenses (“AFFE”). (2) On January 28, 2012, the Growth Fund re-designated its Substantial Investor Class shares as Institutional Class shares. Example.The Example is intended to help you compare the cost of investing in the Growth Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Growth Fund 1 Year 3 Years 5 Years 10 Years Class N $126 $393 $681 $1,500 Institutional Class $101 $315 $547 $1,213 Portfolio Turnover.The Growth Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 82.40% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Growth Fund invests primarily in common stocks of domestic companies with large market capitalizations (a “large-cap company”).Chase Investment Counsel Corporation (the “Advisor”) considers a large-cap company to be one that has a market capitalization of $5billion and above.Large-cap company stocks the Advisor purchases for the Fund typically have earnings growth in excess of 10% per year on a historical basis, and have demonstrated consistency of earnings growth over time.In addition, the Fund may invest a portion of its assets in non-U.S. issuers through the use of depositary receipts, such as American Depositary Receipts (“ADRs”). Table of Contents - Prospectus 2 In buying and selling portfolio securities, the Advisor first screens companies for 10% or greater earnings growth over the last 5 years, consistency of earnings, and liquidity. The Advisor then screens the stocks for fundamental and technical characteristics, including earnings growth, return on equity, reinvestment rate, debt level, preliminary valuation analysis, relative strength, price momentum, price volatility, unusual volume patterns, and insider transactions.The Advisor then conducts traditional fundamental security analysis to identify the most attractive buys for the Fund.The Advisor continuously reviews prices and adjusts its targets in response to changes in stock characteristics, setting buy/sell target prices for each stock. The existence of alternative securities that the Advisor considers to be more attractive is an added consideration in deciding whether to sell portfolio securities. Principal Investment Risks Losing a portion or all of your investment is a risk of investing in the Growth Fund.The following additional risks could affect the value of your investment: · Management Risk – The Growth Fund’s ability to achieve its investment objective depends on the Advisor’s ability to correctly identify economic trends and select stocks, particularly in volatile stock markets. · Market Risk – The value of stocks and other securities the Growth Fund holds or the overall stock market may decline over short or extended periods. · Non-U.S. Security Risk– The Growth Fund may invest in non-U.S. issuers through depositary receipts such as ADRs. Non-U.S. investments may involve financial, economic or political risks not ordinarily associated with the securities of U.S. issuers. · Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. · Defensive Position Risk– If the Growth Fund takes a temporary defensive position in response to adverse conditions, the Fund may not achieve its investment objective.For example, should the market advance during this period, the Fund may not participate as much as it would have if it had been more fully invested. The Growth Fund is intended for investors who: · Have a long-term investment horizon; · Want to diversify their investment portfolio by investing in a mutual fund that invests in large-cap companies; and/or · Are willing to accept higher short-term risk in exchange for a higher potential for long-term total return. Performance The following performance information provides some indication of the risks of investing in the Growth Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years and since inception compare with those of a broad measure of market performance and an index that reflects the Lipper category applicable to the Fund. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.chasegrowthfunds.com or by calling the Fund toll-free at 1-888-861-7556. Table of Contents - Prospectus 3 Class N – Calendar Year Total Returns as of December 31 During the period of time shown in the bar chart, the highest return for a calendar quarter was 10.62% (quarter ended 12/31/2003) and the lowest return for a calendar quarter was -19.68% (quarter ended 12/31/2008). Average Annual Total Returns (for the periods ended December31,2011) 1 Year 5 Years 10 Years Since Inception (12/2/97) Growth Fund, Class N (1) Return Before Taxes []% []% []% []% Return After Taxes on Distributions []% []% []% []% Return After Taxes on Distributions and Sale of Fund Shares []% []% []% []% Growth Fund, Institutional Class (1) Return Before Taxes []% []% []% []% Russell 1000® Growth Index (reflects no deduction for fees, expenses or taxes) []% []% []% []% Lipper Large-Cap Growth Funds Index (reflects no deduction for taxes) []% []% []% []% (1) Class N incepted on December 2, 1997, and the Institutional Class incepted on January 29, 2007.Performance shown prior to the inception of the Institutional Class reflects the performance of Class N and includes expenses that are not applicable to and are higher than those of the Institutional Class.After-tax returns are shown only for Class N; after-tax returns for the Institutional Class will vary. After–tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 4 Management Investment Advisor.Chase Investment Counsel Corporation is the Growth Fund’s investment advisor. Portfolio Managers.The Growth Fund is managed by the following investment professionals at Chase Investment Counsel Corporation: Brian J. Lazorishak, CFA, CIC, CIPM, CMT, Peter W. Tuz, CFA, Peter C. Wood, CFA, and Robert C. Klintworth, CMT.Mr. Lazorishak, Mr. Tuz and Mr. Wood have worked on the Fund since its inception in 1997.Mr. Klintworth has worked on the Fund since 2004.Mr. Lazorishak serves as the primary portfolio manager with sector/stock specific inputs from Mr. Tuz and Mr. Wood and technical/quantitative inputs from Mr. Klintworth.Derwood S. Chase, Jr., CIC, supports the team as mentor and strategist. Portfolio Manager Years of Service with the Fund Title Brian J. Lazorishak, CFA, CIC, CIPM, CMT 14 Senior Vice President, Senior Quantitative Analyst and Portfolio Manager Robert C. Klintworth, CMT 7 Vice President, Assistant Portfolio Manager and Quantitative Analyst Peter W. Tuz, CFA 14 President and Director, Senior Security Analyst and Sector Portfolio Manager Peter C. Wood, CFA 14 Senior Vice President, Senior Security Analyst and Sector Portfolio Manager Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Chase Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-888-861-7556, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Class N $2,000 $250 Institutional Class $1,000,000 $1,000 Tax Information The Growth Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement that does not use borrowed funds, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Growth Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Chase Mid-Cap Growth Fund (the “Mid-Cap Fund” or “Fund”) Investment Objective The Mid-Cap Fund’s investment objective is to achieve capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Mid-Cap Fund. Class N Institutional Class Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None None Redemption Fees (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Other Expenses (includes Shareholder Servicing Plan Fees) (1) 1.56% 1.31% Shareholder Servicing Plan Fees0.25% 0.25% 0.00% Total Annual Fund Operating Expenses(2) 2.31% 2.06% Less:Fee Waiver and/or Expense Reimbursement(3) -0.83% -0.83% Net Annual Fund Operating Expenses 1.48% 1.23% (1) Other expenses are estimated based upon the addition of a new class of shares – Institutional Class. (2) Total Annual Fund Operating Expenses for the Mid-Cap Fund do not correlate to the Ratio of Expenses including Interest Expense to Average Net Assets Before Expense Waiver in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include the 0.01% attributed to AFFE. (3) The Advisor has contractually agreed to waive a portion of its management fees and/or pay Fund expenses (excluding AFFE, leverage interest, taxes and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses for the Mid-Cap Fund Class N and Institutional Class to 1.48% and 1.23%of the Fund’s average daily net assets, respectively (the “Expense Caps”). The Expense Caps will remain in effect through at least January28,2013, and may be terminated only by the Board of Trustees (the “Board”) of Advisors Series Trust (the “Trust”).The Advisor may request recoupment of previously waived fees and expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example The Example is intended to help you compare the cost of investing in the Mid-Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: Mid-Cap Fund 1 Year 3 Years 5 Years 10 Years Class N $151 $642 $1,160 $2,582 Institutional Class $125 $566 $1,032 $2,324 Portfolio Turnover.The Mid-Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 158.88% of the average value of its portfolio. Table of Contents - Prospectus 6 Principal Investment Strategies Under normal market conditions, the Mid-Cap Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in the equity securities of companies with medium market capitalizations (a “mid-cap company”). This policy may only be changed upon sixty (60) days’ prior notice to shareholders.The Advisor considers a mid-cap company to be one that has a market capitalization of between $1 billion and $15 billion.Mid-cap company stocks the Advisor purchases for the Fund typically have earnings growth in excess of 10% per year on a historical basis, and have demonstrated consistency of earnings growth over time.In addition, the Fund may invest a portion of its assets in non-U.S. issuers through the use of depositary receipts, such as ADRs. In buying and selling portfolio securities, the Advisor first screens companies for 10% or greater earnings growth over the last five years, consistency of earnings, and liquidity. The Advisor then screens the stocks for fundamental and technical characteristics, including earnings growth, return on equity, reinvestment rate, debt level, preliminary valuation analysis, relative strength, price momentum, price volatility, unusual volume patterns, and insider transactions.The Advisor then conducts traditional fundamental security analysis to identify the most attractive buys for the Fund.The Advisor continuously reviews prices and adjusts its targets in response to changes in stock characteristics, setting buy/sell target prices for each stock.The existence of alternative securities that the Advisor considers to be more attractive is an added consideration in deciding whether to sell portfolio securities. Principal Investment Risks Losing a portion or all of your investment is a risk of investing in the Mid-Cap Fund.The following additional risks could affect the value of your investment: · Management Risk – The Mid-Cap Fund’s ability to achieve its investment objective depends on the Advisor’s ability to correctly identify economic trends and select stocks, particularly in volatile stock markets. · Market Risk – The value of stocks and other securities the Mid-Cap Fund holds or the overall stock market may decline over short or extended periods. · Medium-Sized Company Risk – A mid-cap company may be more vulnerable to adverse business or economic events than stocks of larger companies. These stocks present greater risks than securities of larger, more diversified companies. · Non-U.S. Security Risk – The Mid-Cap Fund may invest in non-U.S. issuers through depositary receipts such as ADRs. Non-U.S. investments may involve financial, economic or political risks not ordinarily associated with the securities of U.S. issuers. · Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. · Defensive Position Risk – If the Mid-Cap Fund takes a temporary defensive position in response to adverse conditions, the Fund may not achieve its investment objective.For example, should the market advance during this period, the Fund may not participate as much as it would have if it had been more fully invested. The Mid-Cap Fund may be appropriate for investors who: · Have a long-term investment horizon; · Want to diversify their investment portfolio by investing in a mutual fund that invests in securities of mid-cap companies; and/or · Are willing to accept the greater risks of investing in a portfolio with significant common stock holdings. Performance The following performance information provides some indication of the risks of investing in the Mid-Cap Fundand reflects the period for which the Advisor was retained as the Fund’s investment advisor (including a period during which the Fund was organized as a different mutual fund) by showingchanges in the Fund’s performance from year to year since retention of the Advisor and by showing how the Fund’s average annual returns for 1 and 5 years and since retention of the Advisor compare with those of a broad measure of market performance and an index that reflects the Lipper category applicable to the Fund. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.chasegrowthfunds.com or by calling the Fund toll-free at 1-888-861-7556. Table of Contents - Prospectus 7 Class N – Calendar Year Total Returns as of December 31 During the period of time shown in the bar chart, the highest return for a calendar quarter was 14.26% (quarter ended 12/31/2010) and the lowest return for a calendar quarter was -25.32% (quarter ended 12/31/2008). Average Annual Total Returns (for the periods ended December31,2011) Since Mid-Cap Fund, Class N 1 Year 5 Years 9/1/02(1) Return Before Taxes []% []% []% Return After Taxes on Distributions []% []% []% Return After Taxes on Distributions and Sale of Fund Shares []% []% []% Russell Midcap® Growth Index (reflects no deduction for fees, expenses or taxes) []% []% []% Lipper Mid-Cap Growth Funds Index (reflects no deduction for taxes) []% []% []% (1) Prior to September 1, 2002, the Predecessor Mid-Cap Fund was advised by a different investment advisor.Performance from January 1, 2001, the inception date of the Predecessor Mid-Cap Fund, to August 31, 2002, is not shown.Performance shown for Class N begins on September 1, 2002.The Institutional Class incepted on January 28, 2012; therefore, performance is not available at this time. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements such as 401(k) plans or IRAs. The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 8 Management Investment Advisor.Chase Investment Counsel Corporation is the Mid-Cap Fund’s investment advisor. Portfolio Managers.The Mid-Cap Fund is managed by the following investment professionals at Chase Investment Counsel Corporation: Brian J. Lazorishak, CFA, CIC, CIPM, CMT, Peter W. Tuz, CFA, Peter C. Wood, CFA, and Robert C. Klintworth, CMT.Mr. Lazorishak, Mr. Tuz and Mr. Wood have worked on the Fund since 2002.Mr. Klintworth has worked on the Fund since 2004.Mr. Lazorishakand Mr. Klintworth serve as co-portfolio managers with sector/stock specific inputs from Mr. Tuz and Mr. Wood.Derwood S. Chase, Jr., CIC, supports the team as mentor and strategist. Portfolio Manager Years of Service with the Fund Title Brian J. Lazorishak, CFA, CIC, CIPM, CMT 9 Senior Vice President, Senior Quantitative Analyst and Portfolio Manager Robert C. Klintworth, CMT 7 Vice President, Assistant Portfolio Manager and Quantitative Analyst Peter W. Tuz, CFA 9 President and Director, Senior Security Analyst and Sector Portfolio Manager Peter C. Wood, CFA 9 Senior Vice President, Senior Security Analyst and Sector Portfolio Manager Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Chase Mid-Cap Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by telephone at 1-888-861-7556, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Class N $ 2,000 $ 250 Institutional Class $ 1,000,000 $ 1,000 Tax Information The Mid-Cap Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, that does not use borrowed funds, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Mid-Cap Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or the Advisor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 9 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS Chase Growth Fund Under normal market conditions, the Growth Fund invests primarily in common stocks of domestic companies with large market capitalizations (a “large-cap company”).The Advisor considers a large-cap company to be one that has a market capitalization of $5billion and above. In addition, the Fund may invest a portion of its assets in non-U.S. issuers through the use of depositary receipts, such as ADRs. There is no guarantee that the Growth Fund will achieve its investment objective.In addition, at the Advisor’s discretion, the Growth Fund may invest up to 100% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective and the Fund’s performance may be negatively affected as a result.To the extent that the Fund uses a money market fund or exchange-traded funds (“ETF”) for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s or ETF’s management fees and operational expenses. Chase Mid-Cap Growth Fund Under normal market conditions, the Mid-Cap Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in the equity securities of companies with medium market capitalizations (a “mid-cap company”). This policy may only be changed upon sixty (60) days’ prior notice to shareholders.The Advisor considers a mid-cap company to be one that has a market capitalization of between $1 billion and $15 billion. In addition, the Fund may invest a portion of its assets in non-U.S. issuers through the use of depositary receipts, such as ADRs. There is no guarantee that the Mid-Cap Fund will achieve its investment objective.In addition, at the Advisor’s discretion, the Fund may invest up to 100% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective and the Fund’s performance may be negatively affected as a result.To the extent that the Fund uses a money market fund or ETFs for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s or ETF’s management fees and operational expenses. Selection of Equity Securities for the Funds: The Advisor screens a universe of approximately 6,000 companies and selects securities it believes present the potential for growth using quantitative, fundamental and technical analysis. The fundamental factors considered include a security’s growth of earnings per share and return on equity, the debt to equity ratio, reinvestment rate and price/earnings ratio. Technical factors considered include relative strength, unusual volume, price momentum and volatility, and insider transactions. Analysts employed by the Advisor rely on both internal and external research sources and on information provided by management of companies being considered.The Advisor’s emphasis on reasonably priced, high quality stocks with strong balance sheets may result in lagging performance during those periods when these stocks are not in favor, such as during sharp market rallies, led by lower quality stocks, that may follow a prolonged market decline.Conversely, the Funds may outperform their benchmarks during market downturns, where more defensive, high quality positions are favored. In buying and selling portfolio securities, the Advisor sets its initial price targets. The Advisor continuously reviews prices and adjusts its targets in response to changes in fundamental and technical factors. The existence of alternative securities that the Advisor considers to be more attractive is an added consideration in deciding whether to sell portfolio securities. Table of Contents - Prospectus 10 Types of Securities: The Funds invest primarily in the following types of securities: · Common Stocks; · Convertible Securities; and · ADRs. Please review the Statement of Additional Information (“SAI”) for further descriptions of these securities. The SAI also provides information on other investment strategies the Funds may pursue from time to time. Related Risks: Your investment in the Funds is subject to certain risks. Therefore, you may lose money by investing in the Funds. An investment in the Funds is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Other principal risks you should consider include: Management Risk (Both Funds) – The Funds’ ability to achieve their investment objectives depends on the Advisor’s ability to correctly identify economic trends and select stocks, particularly in volatile stock markets. Market Risk (Both Funds) – The value of a share of a Fund - its “net asset value (“NAV”) per share” - depends upon the market value of all of the Fund’s investments.The principal risk of investing in a Fund is that the market value of securities held by the Fund will move up and down.These up and down fluctuations, which can occur rapidly and unpredictably, may cause a Fund’s investments to be worth less than the price originally paid, or less than they were worth at an earlier time; this in turn will affect the Fund’s NAV per share.Market risk may affect a single company, industry, sector of the economy or the market as a whole. Medium-Sized Company Risk (Mid-Cap Fund only) – Investing in securities of medium-sized companies may involve greater risk than investing in larger, more established companies because they can be subject to more abrupt or erratic share price changes.Smaller companies may have limited product lines, or limited market or financial resources and their management may be dependent on a limited number of key individuals.Securities of these companies may have limited market liquidity and their prices may be more volatile.These stocks present greater risks than securities of larger, more diversified companies. Non-U.S. Security Risk (Both Funds) – The Funds may invest in non-U.S. issuers through depositary receipts such as ADRs. Non-U.S. investments may involve financial, economic or political risks not ordinarily associated with the securities of U.S. issuers. Non-U.S. companies may not be subject to the same accounting and financial reporting standards as are domestic companies. Certain countries do not honor legal rights available in the U.S. In addition, there is the possibility of excessive taxation, government seizure of company assets and other political developments that could affect U.S. investments in foreign countries. Portfolio Turnover Risk (Both Funds) – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.A high portfolio turnover rate also leads to higher transactions costs, which could negatively affect the Funds’ performance.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws. Defensive Position Risk (Both Funds) – If a Fund takes a temporary defensive position in response to adverse conditions, the Fund may not achieve its investment objective.For example, should the market advance during this period, the Fund may not participate as much as it would have if it had been more fully invested. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio securitiesis available in the SAI. Currently, disclosure of a Fund’s holdings is required to be made quarterlywithin 60days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q. A complete listing of each Fund’s securities and top ten holdings is available on the Funds’ website within five to ten days after the end of each calendar quarter at www.chasegrowthfunds.com.The Annual and Semi-Annual Reports are available by contacting Chase Funds c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-888-861-7556. Table of Contents - Prospectus 11 MANAGEMENT Investment Advisor The Funds’ investment advisor is Chase Investment Counsel Corporation, 300 Preston Avenue, Suite500, Charlottesville, Virginia 22902-5096. The Advisor and a predecessor proprietorship have provided asset management services to individuals and institutional investors since 1957. As of December31,2011, the Advisor managed approximately $[]billion in assets. The Advisor manages the Funds in accordance with their investment objectives and policies. The Advisor makes decisions with respect to, and places orders for all purchases and sales of portfolio securities. For its advisory services to the Growth Fund and Mid-Cap Fund, the Advisor is entitled to receive a management fee payable monthly and calculated at the annual rate of 0.75% of each Fund’s average daily net assets.For the fiscal year ended September30,2011, the Advisor received management fees of 0.75% and 0.27% of the Growth Fund’s and Mid-Cap Fund’s average daily net assets, after any waivers, respectively. A discussion regarding the basis of the Board’s approval of the Advisor’s Investment Advisory Agreement is available in the Funds’ Semi-Annual Report to Shareholders for the fiscal period ended March 31, 2011. The Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. Portfolio Managers The Funds are managed by the following investment professionals at Chase Investment Counsel Corporation:Brian J. Lazorishak, CFA, CIC, CIPM, CMT, Peter W. Tuz, CFA, Peter C. Wood, CFA and Robert C. Klintworth, CMT.The senior investment professionals, Mr. Lazorishak, Mr. Tuz and Mr. Wood, have been with the Advisor since 1997.Mr. Klintworth has been with the Advisor since 2004.Mr. Lazorishak and Mr. Klintworth concentrate on quantitative and technical analysis.Mr. Lazorishak makes the final decision on the purchase and sale of securities for the Growth Fund and in conjunction with Mr. Klintworth for the Mid-Cap Fund.Mr. Tuz and Mr. Wood concentrate on fundamental analysis of securities as well as overall strategies regarding their respective sectors for both Funds.Derwood S. Chase, Jr., CIC, Chairman and CEO, founded the Advisor in 1957 and has been an active investment professional for over 50 years.Mr. Chase currently supports the team as mentor and strategist. Since the Growth Fund’s inception on December 2, 1997, the Advisor and its investment team have served as the investment advisor and portfolio managers to the Growth Fund.The Advisor and its investment team have served as the investment advisor and portfolio managers to the Mid-Cap Fund since the Fund’s reorganization on October 25, 2004.The Advisor performed the same role for the Predecessor Mid-Cap Fund from September1, 2002 to October 25, 2004. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by them and their ownership of securities in the Funds. Fund Expenses Each Fund is responsible for its own operating expenses.The Advisor has contractually agreed, however, to waive a portion of its management fees and pay expenses of the Mid-Cap Fund to ensure that the net annual fund operating expenses (excluding AFFE, leverage interest, taxes and extraordinary expenses) do not exceed 1.48% and 1.23% of the Fund’s average daily net assets for Class N and Institutional Class, respectively, through at least January 28, 2013.The term of the Fund’s operating expenses limitation agreement is indefinite and it can only be terminated by the Board.Any waiver of management fees or payment of expenses made by the Advisor may be recouped by the Advisor in subsequent fiscal years if the Advisor so requests.This recoupment may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the Expense Caps on the Fund’s expenses.The Advisor is permitted to recoup management fee waivers and expense payments made in the prior three fiscal years from the date the management fees were waived and Fund expenses were paid.Any such recoupment is contingent upon the subsequent review and ratification of the recouped amounts by the Board’s independent trustees who oversee the Fund.The Fund must pay current ordinary operating expenses before the Advisor is entitled to any recoupment of management fees and Fund expenses. Table of Contents - Prospectus 12 Description of Classes The Trust has adopted a multiple class plan that allows the Funds to offer one or more classes of shares of the Funds.The Growth Fund may offer two classes of shares – Class N and Institutional Class.The Mid-Cap Fund may offer four classes of shares – Class A, Class C, Class N and Institutional Class.Effective January 28, 2009, the then existing Class A of the Mid-Cap Fund was redesignated as Class N.Class A Shares and Class C Shares are not currently offered for sale to the public.This Prospectus offers Class N and Institutional Class shares of each of the Growth Fund and the Mid-Cap Fund.The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and may have different share prices as outlined below: · The Funds’ Class N shares are charged a 0.25% shareholder servicing plan fee and have no sales load; and · The Funds’ Institutional Class shares do not charge a shareholder servicing plan fee and are typically limited to shareholders whose cumulative investment in a Fund is $1,000,000 or more. SHAREHOLDER INFORMATION Pricing of Fund Shares Fund shares are priced at NAV.NAV is calculated by adding the value of all securities and other assets attributable to a Fund, then subtracting liabilities attributable to the Fund. The net asset amount attributable to each class of shares is divided by the number of shares held by investors of the class. In calculating the NAV per share, each Fund’s securities are valued using current market prices, if available. Securities for which current market values are not readily available are valued at fair value, as determined in good faith by the Trust’s Valuation Committee under procedures set by the Board. The NAV per share is calculated after the close of trading on the New York Stock Exchange (“NYSE”) every day that the NYSE is open. The NAV is not calculated on days that the NYSE is closed for trading. The NYSE usually closes at 4:00p.m., Eastern Time, on weekdays, except for holidays. The NYSE is typically closed for trading on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.If your order and payment are received after the NYSE has closed, your shares will be priced at the next NAV per share calculated after receipt of your order in good form. HOW TO INVEST Opening a New Account You may purchase shares of the Funds by check or by wire transfer through a bank or through one or more brokers authorized by the Funds to receive purchase orders.Please use the appropriate new account application when purchasing by mail or wire. If you have any questions or need further information about how to purchase shares of the Funds, you may call a customer service representative of the Funds toll-free at 1-888-861-7556.The Funds reserve the right to reject any purchase order.For example, a purchase order may be refused if, in the Advisor’s opinion, it is so large that it would disrupt the management of the Funds.Orders may also be rejected from persons believed by the Funds to be “market timers.” Table of Contents - Prospectus 13 All checks must be in U.S. dollars drawn on a domestic U.S. bank.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.Also, to prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, credit card checks, traveler's checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. To buy shares of the Funds, complete a new account application and send it together with your check for the amount you wish to invest in a Fund to the address below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).The Transfer Agent will charge a $25 fee against a shareholder’s account, in addition to any loss sustained by the Funds, for any payment that is returned. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchasing Shares by Mail Please complete the new account application and mail it with your check, payable to Chase Growth Fund or Chase Mid-Cap Growth Fund, to the Transfer Agent at the following address: Chase Funds [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may not send a new account application via overnight delivery to a United States Postal Service post office box. If you wish to use an overnight delivery service, send your new account application and check to the Transfer Agent at the following address: Chase Funds [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Note: The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your new account application as part of the Trust’s Anti-Money Laundering Program. As requested on the new account application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P. O. Box will not be accepted. Please contact the Transfer Agent at 1-888-861-7556 if you need additional assistance when completing your new account application. Table of Contents - Prospectus 14 If the Transfer Agent does not have a reasonable belief of the identity of an investor, the new account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.Each Fund may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Purchasing Shares by Wire If you are making your first investment in the Funds, before wiring funds, the Transfer Agent must have a completed new account application.You can mail or overnight deliver your new account application to the Transfer Agent at the above address.Upon receipt of your completed new account application, the Transfer Agent will establish an account on your behalf.Once your account is established, you may instruct your bank to send the wire.Your bank must include the name of the Fund you are purchasing, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: U.S. Bank National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA No.:075000022 Credit: U.S. Bancorp Fund Services, LLC A/C No.: 112-952-137 FFC: [Name of Fund] Shareholder Registration Shareholder Account Number If you are making a subsequent purchase, your bank should wire funds as indicated above.Before each wire purchase, you should notify the Transfer Agent.It is essential that your bank include complete information about your account in all wire transactions.If you have questions about how to invest by wire, you may call the Transfer Agent at 1-888-861-7556.Your bank may charge you a fee for sending a wire payment to the Funds. Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.Neither the Funds nor U.S. Bank N.A. are responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. Purchasing Shares by Telephone If your signed new account application has been received by the Funds and unless you declined telephone purchase privileges in your new account application, you may purchase additional shares by calling the Funds toll-free at 1-888-861-7556.You may not make your initial purchase of the Fund shares by telephone.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a telephone purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern Time, shares will be purchased at the NAV per share next calculated.For security reasons, requests by telephone may be recorded.Once a telephone transaction has been placed, it cannot be cancelled or modified. Purchasing through an Investment Broker The Funds’ Class N is offered through approved financial supermarkets, investment advisors and consultants, financial planners, brokers, dealers and other investment professionals and their agents (together, “Brokers”).These Fund shares are also offered directly through the Funds’ distributor.An order placed with a Broker is treated as if it was placed directly with the Funds, and will be executed at the next NAV per share calculated by the Funds.Your Broker will hold your shares in a pooled account in the Broker’s name.The Fund may pay the Broker to maintain your individual ownership information, for maintaining other required records, and for providing other shareholder services.A Broker who offers shares may require payment of fees from its individual clients. If you invest through a Broker, the policies and fees may be different than those described in this Prospectus. For example, the Broker may charge transaction fees or set different minimum investments.The Broker is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus. Table of Contents - Prospectus 15 Please contact your Broker to see if they are an approved Broker of the Funds and for additional information. In-Kind Purchases and Redemptions The Funds reserve the right to accept payment for shares in the form of securities that are permissible investments for the Funds.The Funds also reserve the right to pay redemptions by a distribution “in-kind” of securities (instead of cash) from the Funds.See the SAI for further information about the terms of these purchases and redemptions. The Funds’ Institutional Class is being offered to a limited category of investors, most notably those individuals whose cumulative investment in the Growth Fund exceeds $1 million.The minimum initial investment in the Funds’ Institutional Class is $1 million.This minimum may be waived at the Advisor’s discretion.Employees of the Advisor, the Funds and their agents as well as clients of the Advisor may be able to, at the Advisor’s discretion, purchase shares of the Funds’ Institutional Class below the stated minimum investment amount. Minimum Investment Amounts Initial Additional Class N $2,000 $250 Institutional Class $1,000,000 $1,000 Waiving Your Initial Minimum Investment The Advisor may waive the initial minimum in certain circumstances, including but not limited to the following: • Transfers of shares from existing accounts if the registration or beneficial owner remains the same. • Employees of the Advisor and its affiliates and their families. • Employees benefit plans sponsored by the Advisor. • Certain wrap programs offered by financial intermediaries. • Trustees of the Funds and their families. • Institutional clients of the Advisor. • Defined contribution plans or defined contribution plans that the Advisor believes will reach the $1 million minimum within the first year. The initial minimum investment for Institutional Class shares may also be waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Institutional Class shares through a no-load network or platform, provided the aggregate value of such accounts invested in Institutional Class shares is at least $1,000,000 or is anticipated by the Advisor to reach $1,000,000. Automatic Investment Plan Once you open your account, you may purchase shares of the Funds through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking or savings account on a weekly, bi-weekly, monthly, bi-monthly or quarterly basis.To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.The Funds may modify or terminate the AIP at any time without notice.The first AIP purchase will take place no earlier than 15 business days after the Transfer Agent has received your request to add this option. If you hold Class N shares of the Funds, you may make regular investments in amounts of $250 or more using the AIP. If you hold Institutional Class shares of the Funds, you may make regular investments in amounts of $1,000 or more using the AIP.You may arrange for your bank or financial institution to transfer a pre-authorized amount. You may select this option by completing the “Automatic Investment Plan” section of the new account application and sending a voided check. Table of Contents - Prospectus 16 The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.You may terminate your participation in the AIP by notifying the Transfer Agent at 1-888-861-7556, at least five business days prior to the date of the next scheduled AIP purchase. Minimum Account Balance If your total account balance for a Fund falls below $500 due to redemptions, the Fund may sell your shares of the Fund and send you the proceeds.The Fund will inform you in writing 30days prior to selling your shares.If you do not bring your total account balance up to $500 within 30days, the Fund may sell your shares and send you the proceeds.A redemption fee will not be charged in this situation.The Fund will not sell your shares if your account value declines as a result of market fluctuations. Selling Your Shares You may sell (redeem) some or all of your Fund shares on days that the NYSE is open for trading. Your redemption may result in a realized gain or loss for tax purposes. Your shares will be sold at the next NAV per share calculated for the Funds after receiving your order in proper form, less any applicable redemption fee. You may sell your shares by mail, telephone or through a Broker. The Funds charge a 2.00% redemption fee on the redemption of Fund shares held for 60 days or less.The redemption fee is more fully described below under “Tools to Combat Frequent Transactions.” Although the Funds have the goal of applying this redemption fee to all redemptions, the redemption fee may not apply in certain circumstances where it is not currently practicable for the Funds to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans. Redemption proceeds are normally mailed to you on the next business day, but the Funds reserve the right to delay mailing proceeds until the seventh day if sending proceeds earlier could adversely affect the Funds. If any shares being sold are part of an investment that has been paid for by check, the Funds may delay sending your redemption proceeds until your check clears, which can take up to 15calendar days. IRA Redemptions Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. Selling Your Shares by Mail You may sell (redeem) your shares by sending a signed written request to the Funds. You must give your account number and state the number of shares (or amount) you wish to sell. If the account is in the name of more than one person, each shareholder must sign the written request. Certain requests to redeem shares may require signature guarantees. Send your written request to the Funds at: Chase Funds [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 Selling Your Shares by Telephone You may redeem Fund shares by telephone unless you declined telephone redemption privileges on your new account application.If you have a retirement account, you may not redeem shares by telephone.You may sell your shares by calling the Transfer Agent toll free at 1-888-861-7556. Your redemption will be mailed to your address of record, wired to your bank of record or sent via electronic funds transfer through the ACH network to your pre-determined bank account.A $15 charge will be applied to each wire redemption. Although there is no charge for an ACH payment, you may not receive credit to your bank account for two to three business days.The minimum wire amount is $1,000. Your bank or financial institution may charge a fee for receiving the wire from the Funds. The Funds will take steps to confirm that a telephone redemption is authentic. This may include tape recording the telephone instructions or requiring a form of personal identification before acting on those instructions. The Funds reserve the right to refuse telephone instructions if they cannot reasonably confirm the telephone instructions. The Funds may be liable for losses from unauthorized or fraudulent telephone transactions only if these reasonable procedures are not followed. You may request telephone redemption privileges after your account is opened.The maximum redemption amount allowed by telephone is $50,000.Amounts in excess of $50,000 must be in writing and must include a signature guarantee as described below.The Advisor reserves the right to waive the maximum telephone redemption amount for certain accounts, such as omnibus or certain retirement plan accounts.Once a telephone transaction has been placed, it cannot be cancelled or modified. Table of Contents - Prospectus 17 Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Funds by telephone, you may make your redemption request in writing to the address noted above. Signature Guarantee A signature guarantee must be included if any of the following situations apply: · You wish to redeem more than $50,000 worth of shares; · When redemption proceeds are sent or payable to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 calendar days; or · When ownership is being changed on your account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or signature validation program stamp in other instances based on the circumstances. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies, and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you monthly, quarterly or annually.Your account must have a value of at least $10,000 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $50.If you elect this method of redemption, the Fund will send a check to your address of record or send the payment via electronic funds transfer through the ACH network directly to your bank account.You may request an application for the SWP by calling the Transfer Agent toll-free at 1-888-861-7556.The Funds may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days prior to the next withdrawal. Table of Contents - Prospectus 18 Redemption In-Kind The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that the Funds would do so except during unusual market conditions.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. Exchange Privilege You may exchange Class N shares of one Chase Fund for Class N shares of the other Chase Fund and Institutional Class shares of one Chase Fund for Institutional Class shares of the other Chase Fund.You may exchange your shares by telephone (unless you declined telephone exchange privileges on your new account application) or in writing.Note that exchanges are treated as a sale of shares for tax purposes.You will not be charged a redemption fee on the exchange. Tools to Combat Frequent Transactions The Board has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Funds’ performances. The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps include imposing a redemption fee, monitoring trading practices and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Funds make efforts to identify and restrict frequent trading, the Funds receive purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Funds seek to exercise their judgment in implementing these tools to the best of their abilities in a manner that the Funds believe is consistent with shareholder interests. Redemption Fees The Funds charge a 2.00% redemption fee on the redemption of Fund shares held for 60 days or less.This fee (which is paid into the Fund) is imposed in order to help offset the transaction costs and administrative expenses associated with the activities of short-term “market timers” that engage in the frequent purchase and sale of Fund shares.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from your proceeds and is retained by each Fund for the benefit of its long-term shareholders.Redemption fees will not apply to shares acquired through the reinvestment of dividends.Exchange transactions between the Funds are exempt from redemption fees.Although the Funds have the goal of applying the redemption fee to most redemptions, the redemption fee may not be assessed in certain circumstances where it is not currently practicable for the Funds to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans. Monitoring Trading Practices The Funds monitor selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, the Funds believe that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Funds seek to act in a manner that they believe is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that the Funds’ efforts will identify all trades or trading practices that may be considered abusive.In addition, the Funds’ ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is limited because the Funds do not have simultaneous access to the underlying shareholder account information. In compliance with Rule 22c-2 of the Investment Company Act of 1940, as amended, Quasar Distributors, LLC, the Funds’ distributor, on behalf of the Funds, has entered into written agreements with each of the Funds’ financial intermediaries under which the intermediary must, upon request, provide the Funds with certain shareholder and identity trading information so that the Funds can enforce their market timing policies. Table of Contents - Prospectus 19 Fair Value Pricing The Funds employ fair value pricing selectively to ensure greater accuracy in their daily NAV per share and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures that utilize fair value pricing when reliable market quotations are not readily available or the Funds’ pricing service does not provide a valuation (or provides a valuation that in the Advisor’s judgment does not represent the security’s fair value), or when, in the Advisor’s judgment, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on business judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that each Fund’s NAV per share is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) often will result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, each Fund may value non-U.S. securities at fair value, taking into account such events, when it calculates its NAV per share.Other types of securities that the Funds may hold for which fair value pricing might be required include, but are not limited to: (a)investments which are not frequently traded and/or the market price of which the Advisor believes may be stale; (b)illiquid securities, including “restricted” securities and private placements for which there is no public market; (c)securities of an issuer that has entered into a restructuring; (d)securities whose trading has been halted or suspended; and (e)fixed income securities that have gone into default and for which there is no current market value quotation. Shareholder Servicing Plan and Other Third-Party Payments Each Fund has a shareholder servicing plan for its Class N. Each Fund may pay authorized agents up to 0.25% of the average daily net assets of the Fund’s Class N attributable to its shareholders. The authorized agents may provide a variety of services, such as: (1)aggregating and processing purchase and redemption requests and transmitting such orders to the Transfer Agent; (2)providing shareholders with a service that invests the assets of their accounts in shares pursuant to specific or pre-authorized instructions; (3)processing dividend and distribution payments from the Funds on behalf of shareholders; (4)providing information periodically to shareholders showing their positions; (5)arranging for bank wires; (6)responding to shareholder inquiries concerning their investment; (7)providing sub-accounting with respect to shares beneficially owned by shareholders or the information necessary for sub-accounting; (8)if required by law, forwarding shareholder communications (such as proxies, shareholder reports, annual and semi-annual financial statements and dividend, distribution and tax notices); and (9)providing similar services as may reasonably be requested. The Funds do not monitor the actual services being performed by authorized agents under each plan and related service agreement. The Funds also do not monitor the reasonableness of the total compensation that authorized agents may receive, including any shareholder servicing plan fees that authorized agents may receive from the Funds and any compensation the authorized agents may receive directly from their clients. In addition to payments made by each Fund for shareholder servicing, the Advisor makes additional payments (“Additional Payments”) to certain selling or shareholder servicing agents for the Funds, which include broker-dealers.These Additional Payments are made in connection with the sale and distribution of shares of the Funds or for services to the Funds and their shareholders.These Additional Payments, which may be significant, are paid by the Advisor out of its revenues, which generally come directly or indirectly from fees paid by both Funds. In return for these Additional Payments, the Advisor may receive certain marketing or servicing advantages that are not generally available to mutual funds that do not make such payments.Such advantages may include, without limitation, placement of the Funds on a list of mutual funds offered as investment options to the selling agent’s clients (sometimes referred to as “Shelf Space”); access to the selling agent’s registered representatives; and/or the ability to assist in training and educating the selling agent’s registered representatives. Table of Contents - Prospectus 20 Certain selling or shareholder servicing agents receive these Additional Payments to supplement amounts payable by the Funds under the shareholder servicing plans.In exchange, these agents provide services including, but not limited to, establishing and maintaining accounts and records; answering inquiries regarding purchases, exchanges and redemptions; processing and verifying purchase, redemption and exchange transactions; furnishing account statements and confirmations of transactions; processing and mailing monthly statements, prospectuses, shareholder reports and other SEC-required communications; and providing the types of services that might typically be provided by the Transfer Agent (e.g., the maintenance of omnibus or omnibus-like accounts, the use of the National Securities Clearing Corporation for the transmission of transaction information and the transmission of shareholder mailings). The Additional Payments may create potential conflicts of interest between an investor and a selling agent who is recommending a particular mutual fund over other mutual funds.Before investing, you should consult with your financial consultant and review carefully any disclosure by the selling agent as to what monies they receive from mutual fund advisors and distributors, as well as how your financial consultant is compensated. The Additional Payments are typically based on a percentage of assets under management and are ongoing.The Additional Payments differ among selling and shareholder servicing agents.Additional payments to a selling agent that is compensated based on its customers’ assets typically range between 0.01% and 0.25% in a given year of assets invested in the Funds by the selling agent’s customers. More information on the Financial Industry Regulatory Authority member firms that have received the Additional Payments described in this section is available in the SAI, which is on file with the SEC and is also available on the Advisor’s website at www.chasegrowthfunds.com. SHAREHOLDER COMMUNICATIONS Fund Mailings Statements and reports that the Funds send to you include the following: • Confirmation statements (after every transaction that affects your account balance or your account registration); • Annual and Semi-Annual shareholder reports (every six months); and • Quarterly account statements. Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses, Annual and Semi-Annual Reports, proxy statements and other regulatory documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Transfer Agent reasonably believes are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-888-861-7556 to request individual copies of these documents.Once the Transfer Agent receives notice to stop householding, the Transfer Agent will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. General The Funds reserve the right in their sole discretion to withdraw all or any part of the offering of shares when, in the judgment of management, such withdrawal is in the Funds’ best interest. An order to purchase shares is not binding on, and may be rejected by, the Funds until it has been confirmed in writing by the Funds and payment has been received. Table of Contents - Prospectus 21 Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. For further information, please review the SAI or call the Funds at 1-888-861-7556. DISTRIBUTIONS AND TAXES Dividends and Capital Gain Distributions Dividends from net investment income, if any, are normally declared and paid by the Funds in December.Capital gain distributions, if any, are also normally made in December, but the Funds may make an additional payment of dividends or distributions if they deem it desirable at any other time during the year.Distributions will automatically be reinvested in additional shares unless you elect to have the distributions paid to you in cash.If an investor elects to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Funds reserve the right to reinvest the distribution check in the shareholder’s account at the applicable Fund’s then current NAV per share and to reinvest all subsequent distributions.Reinvested distributions will be purchased at NAV per share. If the investment in shares is made within an IRA, all dividends and capital gain distributions must be reinvested. Unless you are investing through a tax deferred retirement account, such as an IRA, it is not to your advantage to buy shares of the Funds shortly before the next distribution, because doing so can cost you money in taxes. This is known as “buying a dividend.” To avoid buying a dividend, check the Funds’ distribution schedules before you invest. Taxes Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended.As a regulated investment company, a Fund will not be subject to federal income tax if it distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. In general, Fund distributions are taxable to you as either ordinary income or capital gains. This is true whether you reinvest your distributions in additional shares of the Funds or receive them in cash. Any capital gains dividends the Funds distribute are taxable to you as long-term capital gains no matter how long you have owned your shares. Other distributions (including distributions attributable to short-term capital gains of the Funds) will generally be taxable to you as ordinary income or, under current law as qualified dividend income, depending on the source of such income to the Funds and provided that certain holding period requirements are met. Every January, you will receive a statement that shows the tax status of distributions you received for the previous year. Distributions declared in October, November, or December to shareholders of record on a specified dates in such a month but paid in January are taxable as if they were paid in December. There is no requirement that a Fund take into consideration any tax implications when implementing its investment strategy.Shareholders should note that a Fund may make taxable distributions of income and capital gains even when share values have declined. When you sell shares of the Funds, you may have a capital gain or loss. For tax purposes, an exchange of your shares of one Fund for shares of the other Fund is the same as a sale. The individual tax rate on any gain from the sale or exchange of your shares depends on how long you have held your shares. If you redeem your Fund shares, part of your redemption proceeds may represent your allocable share of the distributions made by a Fund relating to that tax year.You will be informed annually of the amount and nature of a Fund’s distributions.Fund distributions and gains from the sale or exchange of your shares will generally be subject to state and local income tax. An exception applies for distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-deferred retirement account) which will not be currently taxable if the assets in the tax-deferred account were not acquired with borrowed funds. Non-U.S. investors may be subject to U.S. withholding and estate tax. By law, the Funds must withhold as backup withholding a portion of your taxable distribution and proceeds, currently at a rate of 28%, if you do not provide your correct taxpayer identification number (“TIN”) or certify that your TIN is correct, or if the Internal Revenue Service has notified you that you are subject to backup withholding and instructs the Funds to do so. You should consult with your tax advisor about the federal, state, local or foreign tax consequences of your investment in the Funds.Additional information concerning the taxation of each Fund and its shareholders is contained in the SAI. Table of Contents - Prospectus 22 INDEX DESCRIPTIONS Please note that you cannot invest directly in an index, although you may invest in the underlying securities represented in the index. The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation. Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Lipper Large-Cap Growth Funds Index measures the performance of 30 of the largest funds in the large cap growth category as tracked by Lipper, Inc. The index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P Composite 1500® Index.Large cap growth funds normally invest in companies with long-term earnings expected to grow significantly faster than the earnings of the stocks represented in a major unmanaged stock index.These funds will normally have an above-average price-to-earnings ratio, price-to-book ratio, and three-year sales-per share growth value compared to the S&P 500® Index. The Russell Midcap® Growth Index measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values. The stocks are also members of the Russell 1000® Growth Index. The Lipper Mid-Cap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. Table of Contents - Prospectus 23 FINANCIAL HIGHLIGHTS Growth Fund The financial highlights table is intended to help you understand the Growth Fund’s financial performance for the past five years (or the period of the Fund’s operations).Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by []an independent registered public accounting firm, whose report, along with the Growth Fund’s financial statements, are included in the Growth Fund’s Annual Report dated September30,2011, which is available upon request. For a share outstanding throughout each year– Class N Year Ended September 30, Growth Fund Net asset value, beginning of year $ Income from investment operations: Net investment income/(loss)(1) ) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) ) From net realized gain on investments ) ) Distributions in excess Total distributions ) ) ) Paid-in capital from redemption fees(1)(2) Net asset value, end of year $ Total return % -14.45
